1

2

3                                 UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6     ROGER HILLYGUS,                                    Case No. 3:19-cv-00644-MMD-CLB

7                                    Petitioner,                     ORDER
             v.
8
      EGAN WALKER, et al.,
9
                                  Respondents.
10

11

12          Petitioner has submitted a purported pro se petition for writ of habeas corpus under

13   28 U.S.C. § 2241. (ECF No. 1-1.) The Court has reviewed the petition, and Petitioner does

14   not state any claims for which federal habeas relief may be granted. Accordingly, the

15   petition is dismissed.

16          This filing relates to an ongoing disagreement between Petitioner and his sister

17   regarding the care of their mother. See also Hillygus v. Doherty, No. 3:18-CV-00212-MMD-

18   WGC (D. Nev. Dec. 21, 2018), appeal dismissed, No. 19-15137 (9th Cir. June 27, 2019).

19   Apparently, Petitioner’s sister brought an action in Nevada state court that resulted in

20   Petitioner being removed as trustee of his parents’ trust. Their mother appears to be in an

21   Alzheimer’s care facility.

22          Petitioner seeks to bring this action against state-court judges, the trustee for his

23   parents’ trust, his mother’s guardian, and his sister, among others. Petitioner claims that

24   he has next friend standing to seek relief on behalf of his mother. See Whitmore v.

25   Arkansas, 495 U.S. 149 (1990). Generally, a “next friend” must provide an adequate

26   explanation as to why the real party in interest cannot appear on her own behalf, such as

27   inaccessibility, mental incompetence, or other disability, and must truly be dedicated to

28   the best interests of the person on whose behalf he seeks to litigate. Id. at 163. Courts
1    have also suggested that the next friend must have some significant relationship with the

2    real party in interest. Id. at 163-164. It is unclear here that Petitioner could demonstrate

3    that he meets next friend criteria.

4           Even setting aside Petitioner’s lack of standing as next friend, the petition fails to

5    state a claim. Petitioner alleges that his mother is being held against her will and is

6    suffering physical and emotional injury in a private care facility. Thus, she is not in state or

7    federal custody. 28 U.S.C. §§ 2241, 2254; see also Hensley v. Mun. Court, 411 U.S. 345,

8    351 (1973); Jones v. Cunningham, 371 U.S. 236, 375 (1963). As neither petitioner nor his

9    mother are “in custody,” this petition does not state any claims for which federal habeas

10   relief may be granted. Finally, any potential claims that Petitioner may have regarding the

11   guardianship of his mother or the handling of the family trust are state-law matters.

12          It is therefore ordered that the petition (ECF No. 1) is dismissed for failure to state

13   a claim for which federal habeas relief may be granted.

14          It is further ordered that a certificate of appealability is denied, as jurists of reason

15   would not find the Court’s dismissal of this improperly commenced action without prejudice

16   to be debatable or incorrect.

17          It is further ordered that the Clerk of the Court will enter judgment accordingly and

18   close this case.

19          DATED THIS 15th day of November 2019.

20

21
                                                MIRANDA M. DU
22                                              CHIEF UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28

                                                    2
